Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

NON-FINAL ACTION
This is a Non-Final Office Action of the instant application 17/146,271 (hereinafter the ‘271 application) which is a divisional reissue application of application 16/712,876 (hereinafter the ’876 application). The ’876 application is a reissue of US Application No. 15/453,461 (hereinafter the ‘461 Application), filed March 8, 2017, which has been granted as US Patent Number 9,843,839 (hereinafter the ‘839 Patent) granted December 12, 2017.
For reissue applications filed before September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the law and rules in effect on September 15, 2012.  Where specifically designated, these are “pre-AIA ” provisions.  
For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.  

Obligations
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceed-ing in which Patent No. 9,843,839 is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation. 
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is mate-rial to patentability of the claims under consideration in this reissue appli-cation.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.
Applicant is notified that any subsequent amendment to the specification and/or claims must comply with 37 CFR 1.173(b). 

Prosecution History
During initial examination, the claims where allowed in the first office action responsive to the Patent Owner (then applicant) filing the amended claim set of 5/15/2017, amending the claims from the parent case with a focus on dual transport control interfaces that enlarge / decrease in size based upon the currently toggled to video program. Examiner provided the following reasons for allowance:
Claims 69-88 are considered allowable since when reading the claims in light of the specification (MPEP § 211.01) or In re Sneed 710 F .2d 1544, 1548, 218 USPQ 385, 388 (Fed. Cir. 1983), none of the references of record alone or in combination disclose or suggest the combination of limitations specified in independent claim 69, including “first transport control interface that has a first size and indicates a first time length of the first program and indicates at least one buffered time segment of the first time length of the first video program, a second transport control interface that has a second size and indicates a second time length of the second video program and indicates at least one recorded time segment of the second time length of the second video program, displayed simultaneously, wherein the second size is smaller than the first size; based on instruction to toggle buffering the first video program, adjusting the first size and the second size such that the first size is smaller than the second size.” Inter alia, independent claims 79 cite similar limitations.
The closest prior art (Kaminski US 2003/0121055) teaches transport control interface (time bars). Another prior art (Logan US 2005/0005308) teaches visual progress bars. None of these references disclose “first transport control interface that has a first size and indicates a first time length of the first program and indicates at least one buffered time segment of the first time length of the first video program, a second transport control interface that has a second size and indicates a second time length of the second video program and indicates at least one recorded time segment of the second time length of the second video program, displayed simultaneously, wherein the second size is smaller than the first size; based on instruction to toggle buffering the first video program, adjusting the first size and the second size such that the first size is smaller than the second size.” Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Inter Partes Review History
	In relation to a parent patent (9,621,956), there were 5 filed Inter Partes Reviews requested between Comcast Cable Communication, LLC (Petitioner) and Rovi Guides, Inc. (Patent Owner): IPR2019-00279, IPR2019-00280, IPR2019-00281, IPR2019-00282, and IPR2019-00283.  Following a request by the Board for the Petitioner to prioritize the IPR requests (7/1/2019), Petitioner elected to prioritize IPR2019-00281, subsequently only IPR2019-00281 was Instituted.  In this IPR, Petitioner argued that the Son-Jung or Son-Jung-Logan combination rendered obvious the limitation of “a transport control interface that indicates a time length of a video program… wherein the transport control interface indicates:  a first stored time segment of the video program which is recorded in response to a specific user command… a second stored time segment of the video program which is automatically recorded into buffer memory… wherein the first store time segment and the second stored time segment are visually distinguished”.  This is particularly relevant as this is the core feature of the present divisional reissue application.  The Patent Trial and Appeal Board decided on 6/26/2020, in a Final Written Decision that all challenged claims 1-20 of the 9,621,956 Patent were unpatentable.  Noting: “after considering the record evidence and arguments of the parties, we determine that Petitioner shows by a preponderance of evidence that the combination of Son and Jung, or the combination of Son, Jung, and Logan, render claims 1 and 11 obvious.”  Inter Parties Review Certificate issued on January 14, 2022 cancelling claim 1-20 of the 9,621,956 patent.


Reissue Applications
The reissue oath/declaration filed with this application is defective because it fails to specifically identify at least one error which is relied upon to support the reissue application.  See 37 CFR 1.175 and MPEP § 1414.
From 1414(II): 
A general statement, e.g., Patentee…seeks to broaden claim 1, is not sufficient to satisfy this requirement. In identifying the error, it is sufficient that the reissue oath/declaration identify a single word, phrase, or expression in the specification or in an original claim, and how it renders the original patent wholly or partly inoperative or invalid. 

Claims 21-40 are rejected as being based upon a defective reissue declaration under 35 U.S.C. 251 as set forth above.  See 37 CFR 1.175.
The nature of the defect(s) in the declaration is set forth in the discussion above in this Office action.  

	ADS
	The Application Data Sheet (ADS) filed on 1/11/2021 is defective because the “Domestic Priority / National Stage Information" section contains errors.  The instant application should be identified as both (1) a reissue of the original patent and (2) a divisional of the prior reissue application.  Specifically:
The Domestic Benefit/National Stage Information section should both identify that:
 Application Number: 17/146,271 is Continuity Type:  Divisional of Prior Application Number:  16/712,876, Filing Date XX/XX/XXXX 
as well as note that:
 Application Number: 17/146,271 is Continuity Type:  Reissue of Prior Application Number:  15/453,461, Filing Date XX/XX/XXXX.

Correction of the ADS is required in response to this Office Action.
The correction of the ADS should be accompanied by a Request for a Corrected Filing Receipt.


Claim Objections
Claims 21-40 are objected to because of the following informalities:  Claims 21-40 do not comply with 37 CFR 1.173(c) which requires that whenever there is an amendment to the claims pursuant to paragraph (b) of this section, there must also be supplied, on pages separate from the pages containing the changes, the status (i.e., pending or canceled), as of the date of the amendment, of all patent claims and of all added claims, and an explanation of the support in the disclosure of the patent for the changes made to the claims (see: MPEP 1453).  In the instant case, Applicant has provided no explanation of support in the disclosure for new claims 21-40.  Applicant must provide specific support for each limitation of every new claim presented.  Appropriate correction is required for the current amendment and all future amendments must also conform to this practice.

Claim Rejections - 35 USC § 112, first paragraph
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 21-40 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Specifically, the claims as added/amended describe a bar with 3 differently depicted regions of the transport control bar: (1) pre-buffered area in a first manner, (2) the buffered portion between first time and second time that visually distinguished from the first manner, and (3) a recorded portion after a second time in a second manner different from the first manner.  However, the areas of the specification provided for support, column 31, lines 1-65 and figure 32-33, do not show or provide support for these 3 different representations, namely separately identifying prior cached and recorded areas. 

Claims 27 and 37 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Specifically, claims 27 and 37 claim that “the first color is blue and the second color is red”, where there is no support in the specification for this limitation. 

Claim Rejections - 35 USC § 112, second paragraph
Claims 26-27 and 36-37 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 26 and 36 recites the limitation "the second buffered portion" in line 3.  Claims 27 and 37 depend respectively therefrom.  There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 21-40 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable Vallone et al., Patent No.:  US 6,847,778, hereinafter Vallone, Son et al., Publication No.:  2003/0067886, hereinafter Son, and Jung et al., ‘Design and Implementation of an Enhanced Personal Video Recorder for DTV’, hereinafter Jung.

As noted above, the core feature of this Patent was rendered obvious by the combination of Son-Jung or Son-Jung-Logan as set forth in IPR2019-0028.  In this IPR, Petitioner argued that the Son-Jung or Son-Jung-Logan combination rendered obvious the limitation of “a transport control interface that indicates a time length of a video program… wherein the transport control interface indicates:  a first stored time segment of the video program which is recorded in response to a specific user command… a second stored time segment of the video program which is automatically recorded into buffer memory… wherein the first store time segment and the second stored time segment are visually distinguished”.   The Patent Trial and Appeal Board decided on 6/26/2020, in a Final Written Decision that all challenged claims 1-20 of the 9,621,956 Patent were unpatentable.  This Final Written Decision is incorporated by reference.

With regard to claims 21 and 31, which teach a method and system for providing status information, the method comprising:  in response to receiving a request to display a video program at a first time:  beginning to automatically buffer the video program from the first time; generating for display the video program and a transport control bar, wherein the transport control bar indicates buffered portion of the video program, Vallone teaches a system in which while a user watches a television program a bar is displayed to the user showing their current position with the program, where the current program is automatically stored in a circular cache (buffered) with a green portion of the bar representing the cached portion (see column 4, lines 33-51, column 17, lines 16-25, and column 18, lines 28-65 and figures 1 and 26).

With regard to claims 21 and 31, which further teach wherein the indicated buffered portion automatically increases in size as additional portions of the video program are buffered; Vallone teaches that that cache bar 2602 expands to the right as more of the program is stored in the circular cache (see column 19, lines 1-15).
With regard to claims 21 and 31, which further teach in response to receiving a specific user command to record the video program at a second time:  beginning to record the video program from the second time; and generating for display the transport control bar, wherein the transport control bar indicates: (a) the buffered portion of the video program between the first time and the second time in a way that is visually distinguished from the transport control bar in a first manner, and (b) the recorded portion of the video program after the second time in a way that is visually distinguished from the transport control bar in a second manner different from the first manner, Vallone teaches in response to a user request to record the video program at a time the system will record the program “from that point on”.  Vallone doesn’t go into the specifics of reflecting cached/buffered content separately from recorded content, however, the previous IPR showed how this feature was present in the art at the time.
Specifically, Son teaches in Figure 4 a guide bar that provides information after the system extracts program guide information from a broadcasting signal (see ¶¶ 32, 38, Figs. 3-4), with the guide bar showing relative lengths in time of programs (see ¶¶ 42-43).  Son’s system further provides a clipping function that allows the user to selectively record buffered program(s) in a reproduction file by defining (on the guide bar) a clipping region using remote control 100.” (see ¶¶ 32, 42-46, 54-60).  Here Son’s guide bar visually indicates viewer selected clipping regions as distinct from other regions “to allow the user to easily recognize the clipping region.” (see ¶35)  Son notes that “‘The set clipping region is indicated in a color different from the original color of the guide bar to allow the user to easily recognize the clipping region.” (see paragraph 57).

Though Son teaches manual initiation of buffering, Vallone automatically carries out said buffering.  Jung further connects these two references, teaching achieving time shifting payback as a key feature where TV program are always stored buffered in the HDD until the HDD reaches its full capacity, where the system enables the user to store one or more parts of the buffered area permanently by recording them via clipping (see page 919, column 1, paragraph 2).   Jung further shows presenting the current status of the buffered and the recorded area in the displayed on screen progress bar, while visually depicting buffered, recorded, and other time periods distinctly (see page 919, column 1, paragraph 2 and figure 7).  


    PNG
    media_image1.png
    520
    772
    media_image1.png
    Greyscale



With regard to claims 22 and 32, which further teach wherein the recorded portion automatically increases in size as additional portions of the video program are recorded, Vallone further teaches, recording the program in progress and expanding the bar accordingly (see column 17, lines 19-25 and column 19, lines 1-15).  Son further teaches this limitation in the recording of real-time broadcast data by pressing a recording key while viewing the program, the program continues to play thereby increasing the size of the visually distinct recorded data area of the bar until the point in time that the user pushes the record key again to stop recording (see paragraphs 56, 57, and 61 and figure 4).
With regard to claims 23 and 33, which teach wherein the specific user command is a first specific user command, and wherein the buffered portion of the video program is a first buffered portion of the video program, further comprising:  in response to receiving a second specific user command to stop recording the video program at a third time:
ending recording of the video program at the third time;
resuming buffering of the video program from the third time; and
generating for display the transport control bar, wherein the transport control bar indicates (a) the first buffered portion of the video program between the first time and the second time in the first manner, (b) the recorded portion of the video program between the second time and the third time in the second manner, and (c) a second buffered portion of the video program after the third time in the first manner, Though Vallone teaches, a system in which incoming broadcast television data is continually buffered, where Vallone teaches in response to a user request to record the video program at a time the system will record the program “from that point on”.  (supra) Vallone, however, doesn’t go into the specifics of reflecting cached/buffered content separately from recorded content, however, the previous IPR showed how this feature was present in the art at the time.
Specifically, as noted above Son teaches in Figure 4 a guide bar that provides information after the system extracts program guide information from a broadcasting signal (see paragraphs 32, 38, Figs. 3-4), with the guide bar showing relative lengths in time of programs (see paragraphs 42-43).  Son’s system further provides a clipping function that allows the user to selectively record buffered program(s) in a reproduction file by defining (on the guide bar) a clipping region using remote control 100. (see paragraphs 32, 42-46, 54-60).  Where a user watching a program in real time can push a record key to begin recording the already buffered portion, then by selecting the record key again can signify a portion he does not want to record (see paragraph 61).
Jung further shows presenting the current status of the buffered and the recorded area in the displayed on screen progress bar, while visually depicting buffered, recorded, and other time period distinctly, while specifically shown the ability to move from buffered to recorded to buffering (see page 919, column 1, paragraph 2 and figure 7).  


    PNG
    media_image1.png
    520
    772
    media_image1.png
    Greyscale


With regard to claims 24 and 34, which teach wherein the second buffered portion automatically increases in size as additional portions of the video program are buffered, Vallone further teaches that the cache bar expands as video continues to be buffered (see column 19, lines 1-14).
With regard to claims 25 and 35, which teach further comprising:  in response to determining that a buffer memory comprising the first buffered portion of the video program and the second buffered portion of the video program has reached a capacity, decreasing a size of the first buffered portion starting at a leftmost edge as additional portions of the video program are buffered, Vallone further teaches that when the cache memory is filled, the bar will shift to the right, thereby reducing the portion of the first area buffered (see column 19, lines 1-14).
With regard to claims 26 and 36, which teach wherein indicating the first buffered portion in the first manner comprises generating for display the first buffered portion in a first color, and wherein indicating the second buffered portion in the second manner comprises generating for display the second buffered portion in a second color, different from the first color, Vallone shows different regions (buffered / recorded) displayed differently in the (see column 19, lines 33-50 and in figure 26).  Son further teaches multiple clipping regions surrounded by buffered regions where the state of the signal can be indicated using color on the guide bar (see paragraphs 38, 56, 57, and 61 and in figure 4).  Jung teaches a similar system of displaying differing colors between regions (see page 919).
With regard to claims 27 and 37, which teach wherein the first color is blue and the second color is red, Vallone shows different regions (buffered / recorded) displayed differently in the (see column 19, lines 33-50 and in figure 26).  Son further teaches multiple clipping regions surrounded by buffered regions where the state of the signal can be indicated using color on the guide bar (see paragraphs 38, 56, 57, and 61 and in figure 4).  Jung teaches a similar system of displaying differing colors between regions (see page 919).  These colors appear to be a design choice as the patent specification fails to point out any particular benefit for using these specific colors.
With regard to claims 28 and 38, which teach wherein the specific user command to record the video program is received via a remote control, Vallone further teaches the user selecting record via a remote control (see column 17, lines 15-25 and column 13, lines 39-47).
With regard to claims 29 and 39, which teach wherein the video program is a broadcast video program, Vallone further teaches live television broadcasts (see column 17, lines 15-25).
With regard to claims 30 and 40, which teach wherein the transport control interface covers a time period longer than the video program, Vallone teaches a displaying of what comes on after a program ends (see column 19, lines 1-14).  Son teaches, multiple programs are displayed in the bar (see figure 40).  Jung teaches the TCI being longer than a single program as multiple programs are displayed in the bar (see figure 7).




Summary
Claims 21-40 are REJECTED.
Claims 1-20 are WITHDRAWN FROM CONSIDERATION.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS G BONSHOCK whose telephone number is (571)272-4047.  The examiner can normally be reached on M-F 7:15 - 4:45.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kosowski can be reached on 571-272-3744.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DENNIS G BONSHOCK/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        
Conferees:

/ADAM L BASEHOAR/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        
/ALEXANDER J KOSOWSKI/Supervisory Patent Examiner, Art Unit 3992